ra i a we
& SF ®.- an

oe
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modifted) Page 1 of 1 ia

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v. ‘ - (For Offenses Committed On or After November 1, 1987)

Jorge Estrada-Martinez Case Number: 3:19-mj-24666

 

 

 

 

 

 

 

 

 

"Michael David Stein
Defendant's Attorney

REGISTRATION NO. 92254298 | cILED

THE DEFENDANT: | —

& pleaded guilty to count(s) 1 of Complaint DEC 9.9 2019

L) was found guilty to count(s}
after a plea of not guilty. CLERK, U.S. ea F CAMFCRNIA

Accordingly, the defendant i is adjudged guilty of such count(s), whiQUEnRONe HE ‘He Vollowihgye agd(S):

Title & Section Nature of Offense — _ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

[.] The defendant has been found not guilty on count(s)

CL] Count(s) dismissed on the motion of the United States,

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

| PXTIME SERVED oO ___ days

X] Assessment: $10 WAIVED Fine: WAIVED
_., 2 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
a -the defendant’s possession at the time of arrest upon their deportation or removal.
(1) Court recommends defendant be deported/removed with relative, charged in case

   

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 20, 2019
Date of Imposition of Sentence

HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

Received

 

Clerk’s Office Copy a - | 3:19-mj-24666 |

 
